Order granting the motion of certain defendants for a bill of particulars modified by strildng from the items the words “ precisely ” and “ exact ” wherever they appear, and by inserting therein a provision that the particulars are to be given by the plaintiff if she knows them; otherwise that she shall so state. As so modified the order is affirmed, in so far as an appeal is taken therefrom, with ten dollars costs and disbursements to respondents. The particulars, or the statement in lieu thereof, is to be furnished within five days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell and Johnston, JJ., concur; Hagarty and Davis, JJ., vote to modify the order by eliminating all items except No. 1 and No. 12 and as so modified to affirm the order.